Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 10, 11 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Flentge (‘378) or Cordsen (‘391) when taken in view of Rigsby et al (‘689) or the article to Lawton et al (A 3D seismic survey for mapping shallow targets).
Flentge discloses a seismic survey design for deployment in a survey area for acquiring seismic data of a subsurface that includes (see Figs. 2 and 3) a plurality of spaced seismic energy source stations arranged in a linear fashion to form a plurality of source lines and a plurality of spaced seismic energy receiver stations arranged in a linear fashion to form a plurality of receiver lines.  
Similarly, Cordsen discloses a seismic survey design for deployment in a survey area for acquiring seismic data of a subsurface that includes (see Fig. 7A) a plurality of spaced seismic energy source stations arranged in a linear fashion to form a plurality of source lines and a plurality of spaced seismic energy receiver stations arranged in a linear fashion to form a plurality of receiver lines.  
In Flentge and Cordsen, there is a ratio (i.e, multiple, remainder greater than zero) relationship (i.e, see Cordsen, col. 3, lines 13-36) disclosed between the source line spacing to receiver station spacing and receiver line spacing to source station spacing.  
The difference between claim 10 and either Cordsen or Flentge is the claim specifies that the ratios are of (a) source line spacing to source station spacing and of receiver line spacing to receiver station spacing, and (b) that each of the ratios are a prime number greater than one to one.
Lawton et al teaches a 3D seismic survey for mapping deep targets.  In the survey design, shot and receiver lines were 50 meters apart and shot station and receiver station spacing were 10 meters apart.  Clearly this is exemplary of source line spacing to source station spacing and of receiver line spacing to receiver station spacing ratios that are a prime number greater than one (5:1).  Lawton et al teaches that such a seismic survey maps shallow stratigraphy and structure to depths of up to 500 meters.
Rigsby et al discloses (see Fig. 1) a seismic survey design for deployment in a survey area for acquiring seismic data of a subsurface that includes a plurality of spaced seismic energy source stations (16) arranged in a linear fashion to form a plurality of source lines (32) and a plurality of spaced seismic energy receiver (10) stations arranged in a linear fashion to form a plurality of receiver lines (12).  The ratio of the source line spacing to source station spacing being a prime number greater than one to one (see col. 6, line 26-63) and the ratio of receiver line spacing to receiver station spacing being a prime number greater than one to one (see col. 6, lines 3-19).
Therefore, in view of Rigsby et al or Lawton et al, it would have been obvious to one of ordinary skill in the art to have modified either of the Flentge or Cordsen survey designs by configuring the survey to include ratios of source line spacing to source station spacing and of receiver line spacing to receiver station spacing that are a prime number greater than one, so as to better image shallow targets and provide seismic data having statistically significant azimuth and offset distributions for each bin.  Claim 10 is so rejected.
Per claims 11 and 13, see either of Rigsby et al (see col. 6, line 26-63 and col. 6, lines 3-19) or Lawton et al (both ratios are 5:1).
Per claims 16 and 17, see Rigsby et al (col. 6, lines 3-19, 26-45 and 58-63).  Since Rigsby suggests a wide range of source, receiver and respective line spacings, it is obvious to one of ordinary skill in the art that the wide range would include ratios of the two sets to be different since there is no requirement that they be equal.
Per claim 18, see Fig. 1 of Rigsby et al or Fig. 1 of Flentge or Fig. 2 of Cordsen.
Per claims 19 and 20, see Rigsby et al (abstract) or Flentge (see col. 1, lines 29-30).

4.	Claims 14 and 15, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Flentge (‘378) or Cordsen (‘391) when taken in view of Rigsby et al (‘689) or the article to Lawton et al (A 3D seismic survey for mapping shallow targets), as applied to claim 10 above, and further in view of Rouquette (‘522).
Per claim 15, Rouquette teaches that by irregularly spacing seismic receivers or sources helps reduce the influence of interference (bulge waves and flow noise) such that it would be obvious to one of ordinary skill in the art to further modify Flentge or Cordsen to irregularly space the plural seismic energy receivers on the receiver lines or sources on the source lines.  

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5.	Claims 1-12 and 14-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,634,802. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims claim the use of plural receivers located along plural receiver lines and plural sources located along plural source lines where the spacings between receivers along a specific receiver line and the spacing between receiver lines provides a specific ratio and spacings between sources along a specific source line and the spacing between source lines provides another similar or different specific ratio which is a prime number.

Response to Arguments
6.	Applicant's arguments filed June 27, 2022 have been fully considered but they are not persuasive with respect to claim 10.  The 5:1 ratio suggested by Lawton still reads upon claim 10.

Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN J LOBO whose telephone number is (571)272-6974. The examiner can normally be reached Monday, thru Friday; 6:30 AM - 3:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ISAM ALSOMIRI can be reached on (571)272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IAN J LOBO/Primary Examiner, Art Unit 3645                                                                                                                                                                                                        



ijl